Case 3:18-cv-07551-WHA Document 1-6 Filed 12/14/18 Page 1 of 4
     Case 3:18-cv-07551-WHA Document 1-6 Filed 12/14/18 Page 2 of 4




                                                                       Robert M. Flannery
                                                                       Equity Partner
                                                                       212.261.8383
                                                                       robert.flannery@mendes.com



                                                   October 10, 2018


Via E-mail (rgiller@reedsmith.com) and U.S. Mail

Richard C. Giller, Esq.
Reed Smith LLP
355 South Grand Avenue
Suite 2900
Los Angeles, CA 90071-1514


               Re:      Athlete Permanent Total Disability Insurance
                        Policy No.: B1132HGBA16062199
                        Policy Term: December 23, 2016 - December 23, 2017
                        Assured: Roc Nation I.R.O. Andre Ward
                        Claim: Permanent Total Disability As Of September 8, 2017
                        Our File No.: 429,635

Dear Mr. Giller:

        We have been retained by Certain Underwriters at Lloyd’s, London who severally
subscribed to the captioned policy (“Underwriters”), in order to respond on their behalf to
your letter dated September 17, 2018 which was sent in response to the letter from
Melanie Thompson of Empirical Loss Management LLC., dated September 6, 2018.
There is no coverage under Policy No. B1132HGBA16062199 because, as stated in Mr.
Ward’s Disability Insurance Claim Form, the date of accident was October 2016 and the
subject policy incepted on December 23, 2016. Policy No. B1132HGBA16062199 does
not provide coverage for disability arising from accidents that occurred prior to the
inception of the Policy on December 23, 2016.

       The effective date of Policy No. B1132HGBA16062199 is December 23, 2016.
The Insuring Clause of Policy No. B1132HGBA16062199 states that the subscribing
Underwriters “will pay the benefits described in this Policy, as applicable for:…B.
Permanent Total Disability”, subject to the terms, provisions, conditions, exclusions and
exceptions contained in the Policy.

       The Policy contains the following definitions:

       Total Disability or Totally Disabled means that solely and directly as a
       result of Injury or Sickness the Insured Person is certified by a Physician
       as being wholly and continuously unable to Participate in the Occupation/
       Sport (of Professional Boxer)

             MENDES & MOUNT, LLP 750 SEVENTH AVENUE NEW YORK, NY 10019 P 212.261.8000 F 212.261.8750
     Case 3:18-cv-07551-WHA Document 1-6 Filed 12/14/18 Page 3 of 4
Mendes & Mount, LLP
Our File No.: 429,635
Page 2 of 3


       Bodily Injury/Injuries means physical harm sustained by the Insured
       Person which is the direct cause of a covered Accident occurring while
       this Policy is in force, independent of disease or bodily infirmity or
       any other cause. (emphasis added)

       Accident or Accidental means a single sudden and unexpected event,
       which occurs during the Policy period at an identifiable time and place
       and which causes unexpected Bodily Injury at the time it occurs.
       (emphasis added)

There is no coverage under Policy No. B1132HGBA16062199 because the Injury and/or
Accident giving rise to the alleged disability did not occur while the Policy was in force.
Rather, as stated in Mr. Ward’s Disability Insurance Claim Form, the Accident occurred
in October 2016, approximately two months before Policy No. 11322HGBA16062199
incepted.

       Our clients stand by the statements made in Ms. Thompson’s September 6, 2018
correspondence. We also wish to emphasize that Underwriters do not agree, or
concede, that California law is applicable to Mr. Ward’s claim. Indeed, the penultimate
paragraph of Ms. Thompson’s September 6, 2018 correspondence makes clear that
Underwriters have reserved “all rights and defenses that are or may be available to them
under the terms, conditions, provisions and/or exclusions of the Policy, as well as the
choice of applicable state law by which such terms, conditions, provisions and
exclusions may be adjudicated.“

        The accusation that Underwriters engaged in so-called “post-claim underwriting”
is entirely unsupported by the statements in your letter, many of which have no basis in
fact. As such, the allegations regarding “post-claim underwriting” merit no further
discussion here.

        We note that your September 17 correspondence references two policies
(1478704 and B1132HGBA1506712) in addition to Policy No. 1132HGBA16062199.
Mendes & Mount, LLP only represents Underwriters in connection with Mr. Ward’s claim
under Policy No. 1132HGBA16062199. We are not aware of any claim that has been
made under any policy other than policy No. B1132HGBA16062199. If it is your client’s
intention to pursue a claim under a policy other than Policy No. 1132HGBA16062199,
we suggest that you immediately contact Mr. Ward’s insurance agent in order to do so.

        Underwriters continue to reserve all rights, remedies and defenses under Policy
No. 1132HGBA16062199 and applicable law, including the right to deny coverage on
bases other than what is stated herein and in Ms. Thompson’s letter dated September 6,
2018, should circumstances so warrant. Further, please be advised that nothing stated
herein, nor any further action taken by Underwriters or anyone acting on their behalf,
shall be construed as a waiver of any rights, remedies or defenses under the Policy.
     Case 3:18-cv-07551-WHA Document 1-6 Filed 12/14/18 Page 4 of 4
Mendes & Mount, LLP
Our File No.: 429,635
Page 3 of 3

                                    Very truly yours,

                                    MENDES & MOUNT, LLP




                                    Robert M. Flannery
